Appeal by defendant from a judgment of the County Court, Orange County, rendered August 9, 1976, convicting him of criminally negligent homicide, upon his plea of guilty, and sentencing him to an indeterminate term of imprisonment with a maximum of three years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a period of imprisonment of 60 days and probation for an additional 4 years and 10 months (as recommended by the Probation Department). As so modified, judgment affirmed and case remitted to the County Court, Orange County, to fix the terms and conditions of probation. The sentence was excessive to the extent indicated herein. Latham, J. P., Shapiro, Hawkins and Suozzi, JJ., concur.